Electronically Filed
                                                            Supreme Court
                                                            SCWC-XX-XXXXXXX
                                                            26-JUN-2020
                                                            12:59 PM



                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                          STATE OF HAWAII,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                         MATTHEW K. WILLIAMS,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CR. NO. 14-1-0589)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Chang, in place of Pollack, J., recused)

          Petitioner/Defendant-Appellant Matthew K. Williams’

application for writ of certiorari filed on May 1, 2020, is hereby

accepted and will be scheduled for oral argument.    The parties will

be notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawaii, June 26, 2020.
                                /s/   Mark E. Recktenwald
                                /s/   Paula A. Nakayama
                                /s/   Sabrina S. McKenna
                                /s/   Michael D. Wilson
                                /s/   Gary W.B. Chang